195 So. 2d 829 (1967)
Dollie K. SMITH et al.
v.
Jo Fay KENNEDY et al.
6 Div. 401.
Supreme Court of Alabama.
February 23, 1967.
Huie, Fernambucq & Stewart, Birmingham, for petitioner.
J.J. Cockrell and Robt. F. Lewis, Birmingham, opposed.
GOODWYN, Justice.
Petition of Dollie K. Smith and others for certiorari to the Court of Appeals to review and revise the judgment and decision in Smith et al. v. Kennedy et al., 43 Ala.App. 554, 195 So. 2d 820.
Writ denied.
LIVINGSTON, C.J., and LAWSON and COLEMAN, JJ., concur.*890